                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

Case No. 19-cv-2054-DOC (KS)                                                              Date: March 22, 2019
Title         Albert Bautista Guzman v. Christian Pfeiffer




Present: The Honorable:             Karen L. Stevenson, United States Magistrate Judge


                     Gay Roberson                                                     N/A
                     Deputy Clerk                                           Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                            Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW OF CAUSE RE: DISMISSAL

I.       Introduction

        On March 19, 2019, Albert Bautista Guzman, a California prisoner proceeding pro se
(“Petitioner”) filed a Petition for Writ of Habeas Corpus By a Person in State Custody pursuant to
28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) The Petition appears to assert three grounds for
relief based on: (1) ineffective assistance of trial and appellate counsel stemming from trial
counsel’s failure to consult with a pathologist expert; (2) trial court error in admitting “case-
specific hearsay” in the testimony of Detective Duran; and (3) “detective Kevin Okamoto of the
Pasadena police department was found guilty of misconduct.” (Petition at 5.)1

       Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires the Court to dismiss a petition without ordering a
responsive pleading where “it plainly appears from the petition and any attached exhibits that the



1
           In addition to the three claims listed on page 5 of the form petition, Petitioner includes a handwritten page
titled “page (5), (8), (c),” which lists the following five claims: (1) violation of due process, equal protection and a
jury trial “when the trial court failed to instruct the jury that the reasonable person standard was applied to self-defense
and provocation is a reasonable juvenile of similar age, intelligence and experience; (2) trial court’s failure to instruct
on self-defense; (3) trial court prejudicially erred in failing to instruct that “provocation could mitigate a murder to
manslaughter.” (5) trial court erred in “refusing the proposed defense instruction”; and (5) “Appellants sentence of 50
years to life violated the eighth amendment.” (Petition at CM/ECF Page ID #3.) The reference to “Appellant” seems
to suggest that these were claims presented in Petitioner’s direct appeal, but the Petition does not so state and it is
unclear whether any of these claims are being raised in the instant Petition. He also includes a page with the heading
“page (5) (9) (d)” that lists seven alleged trial court errors. (Id. at CM/ECF Page ID # 4-5.) Here too, there is no
indication whether Petitioner pursued these alleged errors on direct appeal or in state court habeas petitions and it is
unclear if he is asserting any of these grounds in the instant Petition.


CV-90 (03/15)                                    Civil Minutes – General                                       Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 19-cv-2054-DOC (KS)                                               Date: March 22, 2019
Title      Albert Bautista Guzman v. Christian Pfeiffer


petitioner is not entitled to relief.” Here, it appears from the face of the Petition that the action is
untimely and must be dismissed with prejudice pursuant to Habeas Rule 4.

II.     The Statute of Limitations

        The Petition is governed by the Anti-Terrorism and Effective Death Penalty Act of 1996
(“AEDPA”), which establishes a one-year statute of limitations for state prisoners to file a federal
habeas petition. 28 U.S.C. § 2244(d)(1). The “statutory purpose” of the one-year limitations
period is to “encourag[e] prompt filings in federal court in order to protect the federal system from
being forced to hear stale claims.” Carey v. Saffold, 536 U.S. 214, 226 (2002).

        The one-year limitations period set forth in 28 U.S.C. § 2244(d)(1) is subject to a statutory
tolling provision, which suspends it for the time during which a “properly-filed” application for
post-conviction or other collateral review is “pending” in state court. 28 U.S.C. § 2244(d)(2);
Patterson v. Stewart, 251 F.3d 1243, 1247 (9th Cir. 2001). Additionally, in certain “extraordinary
circumstances” beyond a prisoner’s control, equitable tolling may be available to toll the one-year
limitations period. See Holland v. Florida, 560 U.S. 631, 645, 649 (2010).


III.    The Commencement Date

        In the present case, Petitioner was required to file his federal habeas petition within one
year from the latest of:

        (A) the date on which the underlying judgment became final through either the
        conclusion of direct review or the expiration of the time for seeking such review;
        (B) the date on which any impediment to the filing of a federal petition created
        by unconstitutional state action is removed;
        (C) the date on which a newly recognized and retroactively applicable
        constitutional right was first recognized by the United States Supreme Court; or
        (D) the date on which the factual predicate underlying a claim could have been
        discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D).




CV-90 (03/15)                            Civil Minutes – General                             Page 2 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 19-cv-2054-DOC (KS)                                                 Date: March 22, 2019
Title       Albert Bautista Guzman v. Christian Pfeiffer


        Here, Petitioner was convicted on November 30, 2011 of murder (California Penal Code
(“Penal Code”) § 187 subd. (a)), with sentence enhancements for personally using a firearm in the
commission of the crime (Penal Code § 12022.53 subd. (b), (c), (d), and (e)) abd cinnuttubg the
crime in furtherance of and assistance to a street gang (Penal Code § 186.22 subd. (b)(1)(c) and
(b)(4)). (Petition at 2.) On September 7, 2012, the trial court sentenced Petitioner to a prison
sentence of 50 years to life. (Id.) Petitioner appealed his conviction and sentence to the California
Court of Appeal, which affirmed the trial court’s judgment but remanded for resentencing of
Petitioner pursuant to Miller v. Alabama, 567 U.S. 460 (2012). (Petition at 3); see also People v.
Guzman, No. B243895, 2014 Cal. App. Unpub. LEXIS 7609 (Oct. 23, 2014). Petitioner sought
review of the Court of Appeal decision in a Petition for Review with the California Supreme Court,
which denied the Petition for Review on January 28, 2015. (Petition at 3); see also People v.
Guzman, No. S222319, 2015 Cal. LEXIS 569 (Jan. 28, 2015).

         All of Petitioner’s arguments concern the constitutionality of his conviction, as opposed to
his sentence, see Mardesich v. Cate, 668 F.3d 1164, 1166 (9th Cir. 2012) (“we apply the AEDPA
statute of limitations on a claim-by-claim basis”), and Petitioner’s conviction became final ninety
days after the California Supreme Court’s order denying the Petition for Review – that is, on April
28, 2015, see Mardesich, 668 F.3d at 1167; Sup. Ct. R. 13.1 – and, absent an alternative
commencement date, the statute of limitations commenced running on April 29, 2015 and, absent
tolling, expired on April 28, 2016. See Patterson, 251 F.3d at 1246. Petitioner filed the Petition
on March 19, 2019. Accordingly, absent sufficient tolling, the Petition is untimely.


IV.     Petitioner Is Not Entitled to Statutory Tolling

         Section 2244(d)(2) suspends the limitations period not only for the time during which a
“properly-filed” application for post-conviction relief is “pending” in state court but also, in
appropriate circumstances, “during the intervals between the denial of a petition by one court and
the filing of a new petition at the next level, if there is not undue delay.” Biggs v. Terhune, 339
F.3d 1045, 1046 (9th Cir. 2003). However, when a petitioner waits to initiate his state habeas
proceedings until after the federal statute of limitations has lapsed, statutory tolling is not available.
See Laws v. Lamarque, 351 F.3d 919, 922 (9th Cir. 2003) (“Because [the petitioner] did not file
his first state petition until after his eligibility for federal habeas had already lapsed, statutory
tolling cannot save his claim.”); Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003)



CV-90 (03/15)                             Civil Minutes – General                              Page 3 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 19-cv-2054-DOC (KS)                                                Date: March 22, 2019
Title       Albert Bautista Guzman v. Christian Pfeiffer


(“section 2244(d) does not permit the reinitiation of the limitations period that has ended before
the state petition was filed”).

         Here, the Petition indicates that Petitioner did not file any habeas petition in state court for
more than a year and a half after the April 28, 2016 deadline. According to the Petition, Petitioner
filed his first state habeas petition on January 16, 2018, when he filed a petition for habeas corpus
with the Los Angeles County Superior Court. (See Petition, Exhibit B at PAGE ID # 12.) The
Superior Court denied this petition on April 13, 2018. (See id.) Because Petitioner waited to
initiate his state habeas proceedings until after the federal statute of limitations lapsed, statutory
tolling is not available. Thus, absent sufficient equitable tolling, the Petition is untimely.


V.      Petitioner Has Not Established That He Is Entitled For Equitable Tolling for the Full
        Period of His Delay

        The one-year limitations period established by Section 2244(d)(1) may also be equitably
tolled in appropriate circumstances. Holland, 560 U.S. at 645-49. A petitioner seeking application
of the doctrine bears the burden of showing that it should apply to him. Pace v. DiGuglielmo, 544
U.S. 408, 418 (2005). Specifically, a habeas petitioner may receive equitable tolling only if he
“shows ‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way’ and prevented timely filing.” Holland, 560 U.S. at 645.

         Petitioner states that there was a “delay of [his] incoming legal mail” and asks the Court
“to acknowledge the fact that due to this two month delay [he] was deprived” and “restore the
three months lost in total.” (Petition at CM/ECF Page ID 18) (errors in original). Even if the Court
were to accept Petitioner’s argument that he is entitled to two to three months of equitable tolling,
it would not render the Petition timely. As stated above, Petitioner waited more than 18 months
after the statute of limitations expired to begin filing state habeas petitions, and his federal habeas
petition is untimely by almost three years. Thus, two to three months of equitable tolling cannot
justify the full period of Petitioner’s delay.

VI.     Conclusion

        In sum, Petitioner filed the Petition more than two and a half years after the AEDPA statute
of limitations expired on April 28, 2016, and he: (1) has not proposed, let alone demonstrated that



CV-90 (03/15)                            Civil Minutes – General                              Page 4 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 19-cv-2054-DOC (KS)                                               Date: March 22, 2019
Title      Albert Bautista Guzman v. Christian Pfeiffer


he is entitled to, an alternative commencement date; (2) has not demonstrated that he is entitled to
statutory or gap tolling for properly filed state habeas petitions; and (3) has not alleged that he was
pursuing his rights diligently but some extraordinary circumstances prevented him from filing this
action at any point in the four years since his conviction became final in April 2015. Accordingly,
it appears from the face of the Petition that the action must be dismissed as untimely.


VII.    Order To Show Cause

       In light of the foregoing, Petitioner is ORDERED TO SHOW CAUSE on or before
April 21, 2019 why the Petition should not be dismissed – that is, Petitioner must file, no later
than April 21, 2019 a signed Response to this Order that includes specific factual allegations
demonstrating that either: (1) the Petition is timely under 28 U.S.C. § 2244(d)(1); or (2) that
Petitioner has been diligently pursuing his rights but an extraordinary circumstance prevented
timely filing of the Petition.

       If Petitioner no longer wishes to pursue this action, he may file, in lieu of a Response to
this Order, a signed document entitled “Notice Of Voluntary Dismissal” dismissing the action
without prejudice in accordance with Federal Rule of Civil Procedure 41(a)(1).

         Petitioner’s failure to timely comply with this Order and show cause for proceeding with
this action may result in the Court recommending dismissal pursuant to Rule 4 of the Habeas Rules,
Local Rule 41-1, and Rule 41(b) of the Federal Rules of Civil Procedure.

        IT IS SO ORDERED.



                                                                                                   :
                                                                  Initials of Preparer    gr




CV-90 (03/15)                           Civil Minutes – General                                Page 5 of 5
